Citation Nr: 0301941	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  00-17 259	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a skin disorder, 
diagnosed as dermatosis and unspecified dermatitis, on a 
direct basis or as an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The claimant served on active duty with the United States 
Army from April 1987 to April 1992, including service from 
October 6, 1990, to April 4, 1991, in the Southwest Asia 
theater of operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A rating decision of February 2000 denied service connection 
for chondromalacia and patellofemoral syndrome, left knee, 
for a bilateral refractive error of vision, for bilateral 
hearing loss, for a pulmonary (lung) condition, for 
dermatosis, for headaches, and for a hyperactive bowel 
syndrome as not well-grounded.  The claimant submitted a 
Notice of Disagreement with the denial of these claims and 
was issued a Statement of the Case addressing these issues.  
He submitted a Substantive Appeal (VA Form 9) in August 2000, 
in which he stated that he was only appealing the issues of 
service connection for a left knee condition and for 
dermatosis.  He then further stated that he wanted to 
withdraw the issue of service connection for chondromalacia 
and patellofemoral syndrome, left knee, because he had 
claimed the wrong knee.

A rating decision of September 2000 denied service connection 
for a right knee disability as not well-grounded.  The 
claimant filed a timely Notice of Disagreement with that 
decision.

Pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)], a rating decision of November 2001 
denied service connection for chondromalacia and 
patellofemoral syndrome, left knee; for bilateral hearing 
loss; for a pulmonary (lung) condition; for dermatosis; for 
headaches; and for a hyperactive bowel syndrome on the 
merits.  The claimant and his representative were notified of 
that decision and of his right to appeal by RO letter of 
November 21, 2001.  A Notice of Disagreement was filed taking 
issue with the denial of these claims, while noting that the 
issues of service connection for a right knee condition and 
for dermatitis were already in appellate status.  

The RO provided a Statement of the Case to the claimant and 
his representative on June 7, 2002, addressing the issues of 
service connection for chondromalacia and patellofemoral 
syndrome, left knee; for a right knee disability; for 
bilateral hearing loss; for a pulmonary (lung) condition on a 
direct basis or as an undiagnosed illness; for headaches on a 
direct basis or as an undiagnosed illness; and for a 
hyperactive bowel syndrome.  The claimant and his 
representative were notified that to continue his appeal, he 
would need to complete and file the enclosed Substantive 
Appeal (VA Form 9), and the time limit for doing so.  No 
Substantive Appeal has since been received from the claimant.

The Board finds that the only issue which is in proper 
appellate status is the claim for service connection for 
dermatosis.  That is the sole issue addressed in the 
Statement of Accredited Representative (VA Form 646), and the 
only issue certified on appeal. 


FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia theater 
of operations during the Persian Gulf War.

2.  The appellant currently has a skin disorder, variously 
diagnosed as dermatosis and unspecified dermatitis.

3.  Dermatosis, dermatitis, or any skin disorder, was not 
clinically demonstrated or diagnosed at any time during the 
claimant's period of active service.

4.  There is no competent evidence suggesting a possible 
relationship between the claimed skin condition and the 
appellant's military service.


CONCLUSION OF LAW

The criteria to establish service connection for a skin 
condition, diagnosed as dermatosis and unspecified 
dermatitis, as a manifestation of an undiagnosed illness or 
on a direct basis are not met.  38 U.S.C.A. §§ 1110, 1112, 
1117, 1131, 1137, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, and 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

The claimant served on active duty with the United States 
Army from April 1987 to April 1992, including service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO on 
July 30, 1999, sought service connection for disabilities 
which included a skin condition.  The claimant reported no 
postservice treatment for that condition.  

In a report of medical history completed by the claimant at 
the time of his service entrance examination, he denied any 
history of skin diseases.  The claimant's service entrance 
examination, conducted in December 1986, disclosed stria 
(stretch marks) of the upper chest and back, but his skin was 
otherwise found to be normal.  


The claimant's service medical records show that in September 
1987, the claimant was seen for multiple bumps on his face 
from shaving, assessed as pseudofolliculitis, and he was 
given a profile limiting shaving.  In November 1989, the 
claimant again complained of bumps on his face from shaving, 
and he was given an extended profile permitting him to limit 
shaving.  The assessment was pseudofolliculitis.  The 
claimant's service medical records are silent for any other 
or further complaint, treatment, findings or diagnosis of a 
skin disorder or dermatitis during the claimant's period of 
active service.  The claimant's service separation 
examination is not available.

A report of VA general medical examination, conducted in 
October 1999, cited the claimant's statement that he has had 
a skin problem involving the left pectoral area, the low 
place in the mid-line, the neck, the hands, the abdomen, and 
two places on the thighs, one on that left and one on the 
right.  The examiner stated that this was a dry skin 
thickening, and that the claimant had been treated by his 
family physician for two years, with some improvement, but it 
would come back following periods of remission.  It was 
indicated that pHisoDerm soap had helped it more than 
anything.  The examiner stated that he was unable to identify 
the source of the claimant's dermatosis, although it could be 
a neurodermatosis; that the claimant did not have any 
symptoms that were actually disabling, but some which were 
troubling and annoying.  Unretouched color photographs 
disclosed small pigmented areas of dermatosis in the low back 
area and at the rear base of the neck.  The diagnostic 
impression was dermatosis since April 1997, annoying but not 
disabling.  

A Persian Gulf Registry Code Sheet (VA Form 10-9009a (RS)), 
with examination report, shows that the claimant underwent a 
Persian Gulf Registry examination in April 2000; that he 
complained of a skin rash, and that he indicated that his 
skin was exposed to paints and solvents, diesel or other 
petrochemical fuels during the Persian Gulf War.  Following 
examination, the pertinent diagnosis was unspecified 
dermatitis (not currently present).  

VA outpatient treatment records, dated from October 1999 to 
April 2000, reflect no complaint, treatment, findings or 
diagnoses of dermatosis or other skin disorder


II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection may also be granted on 
a presumptive basis for certain chronic disabilities when 
such are manifested to a compensable degree within a year 
after separation from active duty.  38 C.F.R. §§ 3.307, 
3.309(a) (2002).  Dermatitis is not among the diseases that 
may be presumptively service-connected under the provisions 
of 38 C.F.R. §§ 3.307, 3.309(a) (2002).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. 1111 (West 1991 & Supp. 
2002); 38 C.F.R. 3.304(b) (2002); Akins v. Derwinski, 1 Vet. 
App. 228, 232 (1991); Bagby v. Derwinski, 1 Vet. App. 225 
(1991).  No defects of the skin were shown on the claimant's 
service entrance examination, and he is entitled to the 
presumption of soundness at service entry.

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, Title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to Title 38, United States Code.  To 
implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a new regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides as 
follows:

(a)(1)  Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance with 
chapter 11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) 
of this section, provided that such disability:

(i) Became manifest either during active military, 
naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 
31, 2006; and

(ii) By history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.

(2) For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification.

(3) For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

(4) A chronic disability resulting from an 
undiagnosed illness referred to in this section shall 
be rated using evaluation criteria from part 4 of this 
chapter for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology 
are similar.

(5) A disability referred to in this section shall 
be considered service connected for purposes of all 
laws of the United States.

(b) For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to:
 *****
(2) Signs and symptoms involving skin

(c) Compensation may not be paid under this section: 

(1) If there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or

(2) If there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air service 
in the Southwest Asia theater of operations during 
the Persian Gulf War.

(2) The Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that at that time 
there was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35702-35710 
(July 6, 2000), and 66 Fed. Reg. 58784-58785 (Nov. 23, 2001).

As a preliminary matter, the Board must determine whether the 
appellant, who served on active duty with the United States 
Army from April 1987 to April 1992, including service from 
October 6, 1990, to April 4, 1991, in the Southwest Asia 
theater of operations during the Persian Gulf War, has 
submitted objective indications of chronic disability which 
result from one or more signs or symptoms which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Gulf War, or to a degree of 
10 percent not later than December 31, 2006, and by history, 
physical examination, and laboratory tests it cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§§ 1117 (West Supp. 2002);  38 C.F.R. §§ 3.317 (2002).  

The appellant claims service connection for a skin rash, but 
this condition has been diagnosed as dermatosis or 
unspecified dermatitis.  As dermatosis, or dermatitis, the 
disability at issue, and its associated symptomatology, has 
an established current medical diagnosis, it does not 
constitute an undiagnosed illness due to the veteran's Gulf 
War service, and the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are inapplicable to that disability. 

As a result of that determination, that claim must be 
reviewed under the provisions of VA law and regulations 
governing the allowance of service connection for 
disabilities incurred in or aggravated by active service, 
including consideration of any applicable presumptive 
periods.  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Incurrence of a chronic skin disorder during service is not 
factually shown.  The claimant has not contended that his 
skin disorder was manifested during his period of active 
service, but began in April 1997.  Moreover, medical evidence 
does not establish the clinical presence of a chronic skin 
disorder during the appellant's period of active service, and 
no inservice symptomatology or treatment for such 
disabilities is demonstrated or diagnosed in his service 
medical records.  

As noted above, the appellant reports the first manifestation 
of his skin disorder was in 1997, approximately 5 years after 
final service separation.  The claimant has submitted no 
competent medical evidence that links or relates the claimed 
skin disorder to his period of active service, or to any 
incident or injury during active service.  There is no 
persuasive evidence that a possible nexus, or relationship, 
exists between the claimed skin disorder and the appellant's 
military service.  The appellant was not treated for such a 
disorder in service and was not diagnosed with a skin 
disorder until five years following service.  A significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

Indeed, the only evidence of record supporting the claim is 
the appellant's own lay opinion.  However, he does not have 
the medical credentials or the level of medical expertise 
needed to provide a competent opinion as to the etiology of a 
current skin disorder.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for a skin 
disorder, diagnosed as dermatosis and unspecified dermatitis, 
is not warranted on a direct or on a presumptive basis as an 
undiagnosed illness. 


III. Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  

With respect to VA's duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, information concerning the appellant is of record 
and sufficient to complete his claims for benefits.  The 
rating decision on appeal, as well as the statement of the 
case (SOC) and supplemental statement of the case (SSOC), 
informed the appellant of the types of evidence needed to 
substantiate his claims.  Furthermore, he was sent several 
letters throughout the claims process asking him for specific 
information and evidence.  For example, a letter in August 
1999 requested specific information from the appellant.  
Although this letter was issued before enactment of the VCAA, 
it still shows that VA attempted to assist the appellant and 
keep him informed what was needed to substantiate his claim.  

In February 2001, a letter specifically informed the 
appellant and his representative of the provisions of the 
VCAA including what evidence was needed to substantiate this 
claim.  VA's duty to notify the appellant also includes the 
duty to tell him what evidence, if any, he is responsible for 
submitting to substantiate his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  That was done in this 
case.  The February 2001 letter specifically informed the 
appellant what was needed from him, what VA would obtain on 
his behalf, and what assistance VA had completed at that 
time.  For example, the letter told him that VA would help 
obtain medical records, employment records, or records from 
other Federal agencies.  The appellant was informed that he 
was responsible for providing sufficient information to VA so 
records could be requested.  In response to the letter, the 
appellant stated in April 2001 that there was no additional 
evidence to submit.

VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  At every stage 
of the process, he was informed of the information and 
evidence needed to substantiate this claim, and VA has 
complied with its notification requirements.  With respect to 
VA's duty to assist the appellant, the appellant has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to this claim.  The RO made 
efforts to obtain all relevant federal and private medical 
records from every source referenced by the appellant.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2002). 

The claimant was afforded a VA general medical examination in 
October 1999, and a Persian Gulf Registry examination in 
April 2000.  A review of the examination reports indicates 
that, to date, his examiners have not directly addressed the 
question of whether his current skin disorder is 
etiologically related to service.  However, in the absence of 
any complaint, treatment, finding, or diagnosis of the 
claimed skin disorder during active service, there is no 
factual predicate upon which to base such an opinion.  
38 U.S.C.A. § 5103A (West Supp. 2001).  Furthermore, an 
examination is only needed when there is some indication in 
the record of a possible relationship between the claimed 
condition and military service.  In this case, for the 
reasons discussed above, there is no such indication in the 
record.  Had the appellant submitted competent evidence 
indicating a plausible causal relationship, it might have 
been incumbent on the Board to seek a medical opinion as to 
etiology.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and of its duty to 
assist him in obtaining all evidence necessary to 
substantiate his claim have been fully met.  The RO has 
obtained the claimant's available service medical records and 
all available private or VA records identified by the 
claimant.  The Board finds that there is no question that the 
appellant was fully notified and aware of the type of 
evidence required to substantiate his claim.  The claimant 
has declined a hearing before a Hearing Officer at the RO, or 
a hearing at the Board.  In view of the extensive factual 
development in the case, as demonstrated by the record on 
appeal, the Board finds that there is no reasonable 
possibility that further assistance would aid in 
substantiating the claimant's appeal.  For those reasons, 
further development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2002).







	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a skin disorder, diagnosed as 
dermatosis and unspecified dermatitis, on a direct basis or 
presumptively as an undiagnosed illness, is denied



		
	MICHELLE L. KANE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

